Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 1 of 19 PageID #: 6




                        Exhibit A
          Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 2 of 19 PageID #: 7




                                                                                                                          TV / ALL
                                                                                                     Transmittal Number: 23053102
Notice of Service of Process                                                                            Date Processed: 04/14/2021

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215-2410

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Property And Casualty Insurance Company
                                              Entity ID Number 3286574
Entity Served:                                Nationwide Property and Casualty Insurance Company
Title of Action:                              GMR Partners LLC d/b/a Schlotzsky's Deli vs. Nationwide Property and Casualty
                                              Insurance Company
Matter Name/ID:                               GMR Partners LLC d/b/a Schlotzsky's Deli vs. Nationwide Property and Casualty
                                              Insurance Company (11139750)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Grayson County District Court, TX
Case/Reference No:                            CV-21-0439
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/13/2021
Answer or Appearance Due:                     10 o'clock a.m. of the Monday next following the expiration of Twenty (20) days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T Wilson Law Firm PLLC
                                              n/a

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 3 of 19 PageID #: 8



      KELLY ASHMORE                                                                   Chad T. Wilson
      DISTRICT CLERi`                                                                 455 E IVIedical Center Blvd Ste 555
      JUSTICE CENTER, 200 S. CROCKETT                                                 Webster TX 77598
      SHERMAN, TEXAS 75090


                                                                            CITATION
                                                                         The State of Texas
      NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your attomey do
      not file a written answer with the clerk who issued'tliiscitation-by 10:00 a.m. on the Monday next
      following the expiration of twenty days`after you=were served=this~citation and petition, a default judgment
                                                i
      may be taken against you. In addition torfiling a w~itten answer-wit~tle l clerk;;you may be required to
      make initial disclosures to the~otl.ier`parties~of tliis'suit. These /disclosure`s'generally<must be made no later
      than 30 days after you fileyou~answer, with the tcle_rk..Eind outmore'atyTexasLawHelp.org.
                                    ,!'"'"C f/`~P-ti•, .          ~ ` •~~                    ~.,,~ :.                  `~~,+..
                                   f"l '"r                                                                                       ".
      Nationwide Proper,t,y. & C.~'asualty'-Insurance;Company ~~,~ ~                                                   ";1 .~
      Registered Agent;Corpor-ation Ser-yiceCompy                                                       y`~.
      211 E. 7'h Street;.Suite 620
      Austin, TX 7870~1,3218              r y~="=~       ~,~                                        ~`;Y~t
                         {2r                                                                              ~.
                                                                                                          ~     ' `~      ~           ~ ~~
      Greetin s:                                                                  /
             g          I •.,~ -                    ~' `{~
                                    _
                   l;                          61 ;__                             ~      ?
                         m 7j d d~to;,appear by. filing `a \ written answer~ the~•~P~L,AINTIFF'S
      You are hereliy¢ coma                                                            ~~                 ~ORIGINAL
      PETITION,JIJURYIDE'MA~ND;-AND REQUEST ROR-DISCLOSURE atNor~ before'vten o'cf ock a.m. on
      the Mondayri fter the=expiration:of twenty~dayster    a     th'e~ daie of servicei of, this Tcitation=before the
                                                            ty; Texas 1at the Justice~'Center c
      Honorable 1~5t1i DistrietI                                                                         '
                 ~ "~
                                 Co
                                 .
                                   r~t~=o   Grayson   Couri                         n +~,;f r r off ~saif~d-County in
                                              .     ~ ~             ~
      Sherman, Texasl 'Sa6dPla,ntiff~s~.p etttion was filed  in said'court on the 7th:day of April, 202:1 this case,
      numbered CV=21~-0439 on t~ie~docket_~of said court,,andtyled: ~             ~~;~~~ //        ~' ~( ~
                                    ~.                                                       ~~,'                                     ~ --
                                                                                                    /otr"i:,'                         ~~3,4
      GMR Partners,'L~C d/b/a Sclilotzsk
                                   %    ys~eli~VS. Nat~o~wide Properk fand Casualty Insurance Company


      The nature of the A1a`nt;ff's demand.i` fully`„~'shown°~liy~a~true anjcorreot~copy~of"ttie PLAINTIFF'S
      ORIGINAL PETITION ~JURY~DEMAND,~A~D            N REQU~OR DISCL'OSURE:;4accompanying this
                                                       `
      citation and make a part liereof-.
                                                      ~              \                  7
                                             N:°..~
      The officer executing this wrif sha~lhpromptly serve 'tKe same~ rding~to<requirements of law, and the
      mandates thereof, and make due retum~as-the-law;directs.
                                                  ,               C . C ~C
                                                                             z✓ C~° l'~ C) --=~
      Issued and given under hand and seal of said court at Sherman, Texas, 8t1' day of April, 2021.

     Kelly Ashmore
     District Clerk
     Grayson County, Texas

                                                          f1
              6a)-Ar~
     Deputy                                           ~
                                                35.
                                                           y.,
                                                      y'         ~ .....•' 1,1~
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 4 of 19 PageID #: 9




      CV-21-0439

                                                  SHERIFF'S RETURN

      Came to hand on               day of                                 ,         at
                   O'clock         And executed in
      County, Texas by delivering to each of the within-named defendant(s), in Person, a true copy of this
      citation, having first endorsed thereon the date of delivery, Together with the accompanying true and
      correct copy of the Plaintiff's Petition, at The following times and places, to-wit:
      NAME                       I Date Yr-Da -Yr          I Time    I Place, Course, Dist from Court House



      Type of Service: Personal    Posting Publication       Other
      Type of Paper:

      And not executed as to the defendant,                                                  the
      Diligence used in finding said defendant being                                        and
      The cause of failure to execute this process is                                       and
      The information received as to the whereabouts of the said defendant

      Fees — Serving
                                , County, Texas


      Sheriff/Constable/Police Chief


      Deputy
                                                UNSERVED RETURN

      Came to hand on                         ,         at           am/pm and was returned un-served to the
      issuing court after the following service attempts:

      Date/Time                   Location          Notes



      Fees — Serving
                                , County, Texas


      Sheriff/Constable/Police Chief


      Deputy
                   VERIFICATION OF RETURN (IF NOT SERVED BY PEACE OFFICER)

      State of Texas
      County of

      SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned Notary Public,
      by                        , this      day of                                           , 20
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 5 of 19 PageID #: 10                                   FILED
                                                                                                       4/7/2021 9:51 AM
                                                                                                          Kelly Ashmore
                                                                                                            District Clerk
                                                                                                        Grayson County



                                   CAUSE NO.CV-21-0439

    GMR PARTNERS, LLC D/B/A                     )(             IN THE DISTRICT COURT OF
    SCHLOTZSKY'S DELI                           )(
        Plaintiff,                              )(
                                               )(
    vs.                                         )(             GRAYSON COUNTY, TEXAS
                                               )(
    NATIONWIDE PROPERTY AND    )(                     Grayson County -15th District Court
    CASUALTY INSURANCE COMPANY )(
         Defendant.            )(                                        JUDICIAL DISTRICT


                              --     I)t__ _ ►:. -W 00-9 9 -~ ► : il-DIUV.:0~
                                   D REQUEST FOR DISCLOSURE

    TO THE HONORABLE JUDGE OF SAID COURT:

          COME NOW, GMR Partners, LLC d/b/a Schlotzsky's Deli (hereinafter referred to as

   "Plaintiff'), and files Plaintiff's Original Petition, Jury Demand, and Request for Disclosure,

   complaining of Nationwide Properly & Casualty Insurance Company (hereinafter referred to as

   "Nationwide" or "Defendant") and for cause of action, Plaintiff respectfully shows the following:

                                   DISCOVERY CONTROL PLAN

   1.     Plaintiff intends to conduct discovery under Level 3, Texas Rules of Civil Procedure

          190.4.

                                              PARTIES

   2.     Plaintiff, GMR Partners, LLC d/b/a Schlotzsky's Deli resides in Grayson County, Texas.

   3.     Defendant, Nationwide Property & Casualty Insurance Company, is a foreign insurance

          company, engaged in the business of insurance in the State of Texas. Plaintiff requests

          service of citation upon Nationwide Property & Casualty Insurance Company by serving

          its registered agent for service of process in the State of Texas: Corporation Service

          Company. 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218. Plaintiff requests
    Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 6 of 19 PageID #: 11




-            service at this time~

                                              JURISDICTION

        4.   The Court has jurisdiction over Nationwide because it engages in the business of

             insurance in the State of Texas, and the causes of action arise out of Nationwide's

             business activities in the state, including those in Grayson County, Texas, with reference

             to this specific case.

                                                  VENUE
        5.   Venue is proper in Grayson County, Texas because the insured property is located in

             Grayson County, Texas, and all or a substantial part of the events giving rise to this

             lawsuit occurred in Grayson County, Texas.        TEX. CIV. PRAC. & REM. CODE §

             15.032.

                                                  FACTS

       6.    Plaintiff asserts claims for breach of contract, common law bad faith, violations of

             sections 541 and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

       7.    Plaintiff owns a Nationwide Property & Casualty Insurance Company insurance policy

             number ACP BPFK3046595158 (the "Policy"). At all relevant times, Plaintiff owned the

             insured premises located at 3124 Regency Lane, Denison, Texas 75020. (the "Property").

       8.    Nationwide Property & Casualty Insurance Company sold the Policy to Plaintiff and the

             Policy insures the Property. Nationwide Property & Casualty Insurance Company

             represented to Plaintiff that the Policy included hail and windstorm coverage.

       9.    On or about April 15, 2019 the Properry sustained extensive damage resulting from a

             severe storm that passed through the Denison, Grayson County, Texas area.


                                                     2
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 7 of 19 PageID #: 12




   10.   In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Nationwide

         against the Policy for damage to the Property. Nationwide assigned claim number

         301446-GJ to Plaintiff's claim.

   11.   Plaintiff asked Nationwide to cover the cost of damage to the Properry pursuant to the

         Policy.

   12.   Nationwide hired or assigned its agent to inspect and adjust the claim. Defendant found

         not covered cause of loss that caused covered damages to the Property. Plaintiff has been

         paid zero dollars on the claim.

   13.   Nationwide conducted a substandard and improper inspection of the Properry, which

         grossly undervalued the cost of repairs in its estimate and yielded an unrealistic amount

         to underpay coverage.

   14.   Nationwide has ultimately refused coverage which includes, but is not limited to,

         replacement of the roof and damage to the HVAC. Specifically, a third-party inspector

         found covered damages totaling $86,477.81.

   15.   As stated above, Nationwide and improperly and unreasonably adjusted Plaintiff's claim.

         Without limitation, Nationwide misrepresented the cause of, scope of, and cost to repair

         damages to Plaintiff's Property, as well as the amount of insurance coverage for

         Plaintiff's claim or loss under the Policy.

   16.   Nationwide made these and other false representations to Plaintiff, either knowingly or

         recklessly, as a positive assertion, without knowledge of the truth. Nationwide and made

         these false representations with the intent that Plaintiff act in accordance with the

         misrepresentations regarding the grossly deficient damage and repair estimates prepared.


                                                   3
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 8 of 19 PageID #: 13




   17.   Plaintiff relied on Nationwide's misrepresentations, including but not limited to those

         regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiff's

         Property. Plaintiff's damages are the result of Plaintiff's reliance on these

         misrepresentations.

   18.   Upon receipt of the inspection and estimate reports from, Nationwide failed to assess the

         claim thoroughly.     Based upon Nationwide's grossly unreasonable, intentional, and

         reckless failure to investigate the claim properly prior to underpaying coverage,

         Nationwide failed to provide coverage due under the Policy, and Plaintiff suffered

         damages.

   19.   Because Nationwide failed to provide coverage for Plaintiff's insurance claim, Plaintiff

         has been unable to complete any substantive repairs to the Property. This has caused

         additional damage to Plaintiff's Property.

   20.   Furthermore, Nationwide and failed to perform their contractual duties to Plaintiff under

         the terms of the Policy.     Specifically, Nationwide performed an unreasonable and

         substandard inspection that allowed Nationwide to refuse to pay full proceeds due under

         the Policy, although due demand was made for an amount sufficient to cover the damaged

         Property, and all conditions precedent to recover upon the Policy were carried out by

         Plaintif£

   21.   Nationwide's misrepresentations, unreasonable delays, and continued denials constitute a

         breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

         Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of

         the insurance contract between Defendant and Plaintiff.


                                                 C!
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 9 of 19 PageID #: 14




   22.   N-ationwide's conduct coristitutes a - violation of the Texas Insurance Coae, Unfair

         Settlement Practices. TEX. INS. CODE §541.060(a) (1). Nationwide has failed to settle

         Plaintiff's claim in a fair manner, although they were aware of their liability to Plaintiff

         under the Policy. Specifically, Nationwide has failed to, in an honest and fair manner,

         balance their own interests in maximizing gains and limiting disbursements, with the

         interests of Plaintiff by failing to timely pay Plaintiff coverage due under the Policy.

   23.   Nationwide's conduct constitutes a violation of the Texas Insurance Code, Unfair

         Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Nationwide failed to

         provide Plaintiff a reasonable explanation for underpayment of the claim.

   24.   Additionally, after Nationwide received a statutory demand on January 27, 2021.

         Nationwide has not communicated that any future settlements or payments would be

         forthcoming to pay for the entire loss covered under the Policy, nor did it provide any

         explanation for failing to settle Plaintiff's claim properly.

   25.   Nationwide's conduct constitutes a violation of the Texas Insurance Code, Unfair

         Settlement Practices. TEX. INS. CODE §541.060(a) (4).               Nationwide performed a

         biased and intentionally substandard inspection designed to allow Nationwide to refuse to

         provide full coverage to Plaintiff under the Policy.

   26.   Specifically, Nationwide performed an outcome-oriented investigation of Plaintiff's

         claims, which resulted in a biased, unfair, and inequitable evaluation of Plaintiff's losses

         on the Property.

   27.   Nationwide's conduct constitutes a violation of the Texas Insurance Code, Prompt

         Payment of Claims.        TEX. INS. CODE §542.055.              Due to a subpar inspection,


                                                    5
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 10 of 19 PageID #: 15




          Nationwide faiied to reasonably accept or deny Plaintiff's full and entire claim within the

          statutorily mandated time after receiving all necessary information.

    28.   Nationwide's conduct constitutes a violation of the Texas Insurance Code, Prompt

          Payment of Claims.      TEX. INS. CODE §542.056. Due to Nationwide's intentional

          undervaluation of Plaintiff's claims, Nationwide failed to meet its obligations under the

          Texas Insurance Code regarding timely payment of the claim.

    29.   Nationwide's wrongful acts and omissions have forced Plaintiff to retain the professional

          services of the attorneys and law firm representing him with respect to these causes of

          action.

                                        CAUSES OF ACTION


    30.   All paragraphs from the fact section of this petition are hereby incorporated into this

          section.

                                     BREACII OF CONTRACT

    31.   Nationwide is liable to Plaintiff for intentional violations of the Texas Insurance Code,

          and intentional breach of the common law duty of good faith and fair dealing. It follows,

          then, that the breach of the statutory duties constitutes the foundation of an intentional

          breach of the insurance contract between Nationwide and Plaintiff.

    32.   Nationwide's failure and/or refusal to pay adequate coverage as obligated under the

          Policy, and under the laws of the State of Texas, constitutes a breach of Nationwide's

          insurance contract with Plaintiff.

                NONCOIdIPLIANCE WITH THE TEXAS INSURANCE COI)E:
                         UNFAIR SETTLEMENT PRACTICES


                                                  G
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 11 of 19 PageID #: 16




    33.   Nationwide's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

          Settlement Practices. TEX.INS. CODE §541.060(a). All violations under this article are

          actionable by TEX. INS. CODE §541.151.

    34.   Nationwide's unfair settlement practice of misrepresenting to Plaintiff material facts

          relating to coverage constitutes an unfair method of competition and a deceptive act or

          practice in the business of insurance. TEX.INS. CODE §541.060(a) (1).

    35.   Nationwide's unfair settlement practice of failing to attempt in good faith to make a

          prompt, fair, and equitable settlement of the claim, even though Nationwide liability

          under the Policy was reasonably clear, constitutes an unfair method of competition and a

          deceptive act or practice in the business of insurancs. TEX. INS. CODE §541.060(a) (2)

          (A).

    36.   Nationwide's unfair settlement practice of failing to provide Plaintiff a prompt and

          reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

          for underpayment and denial of the claim, constitutes an unfair method of competition

          and a deceptive act or practice in the business of insurance.            TEX. INS. CODE
          §541.060(a) (3).

    37.   Nationwide's unfair settlement practice of refusing to pay Plaintiff's full claim without

          conducting a reasonable investigation constitutes an unfair method of competition and a

          deceptive act or practice in the business of insurance. TEX.INS. CODE §541.060(a)

                 NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                        THE PROMPT PAYMENT OF CLAIMS




                                                   7
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 12 of 19 PageID #: 17




    38:   Nationwide's conduct constitutes inultiple violations of the -Texas Insurance Code,             - -

          Prompt Payment of Claims. All violations made under this article are actionable under

          TEX. INS. CODE §542.060.

    39.   Nationwide's delay in paying Plaintiff's claim following receipt of all items, statements,

          and forms reasonably requested and required, for longer than the amount of time

          provided, constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

               BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

    40.   Nationwide's conduct constitutes a breach of the common law duty of good faith and fair

          dealing owed to an insured in insurance contracts.

    41.   Nationwide's failure to adequately and reasonably investigate and evaluate Plaintiff's

          claim, even though Nationwide knew or should have known by the exercise of reasonable

          diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

          and fair dealing.

                                        DTPA VIOLATIONS

    42.   Nationwide's conduct constitutes multiple violations of the Texas Deceptive Trade

          Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer

          of goods and services provided by Nationwide pursuant to the DTPA. Plaintiff has met

          all conditions precedent to bring this cause of action against Nationwide. Specifically,

          Nationwide violations of the DTPA include, without limitation, the following matters:

          A.     By its acts, omissions, failures, and conduct, Nationwide has violated sections

                 17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA.            Nationwide's

                 violations include, (1) unreasonable delays in the investigation, adjustment, and


                                                   M.
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 13 of 19 PageID #: 18




               fesolution of Plairitiff's claim, (2) failure to give Plaintiff the benefit of the doubt,

               and (3) failure to pay for the proper repair of Plaintiff's property when liability

               has become reasonably clear, which gives Plaintiff the right to recover under

               section 17.46(b)(2).

          B.   Nationwide represented to Plaintiff that the Policy and Nationwide's adjusting

               agent and investigative services had characteristics or benefits they did not

               possess, which gives Plaintiff the right to recover under section 17.46(b)(5) of the

               DTPA.

         C.    Nationwide represented to Plaintiff that Nationwide's Policy and adjusting

               services were of a particular standard, quality, or grade when they were of

               another, in violation of section 17.46(b)(7) of the DTPA.

         D.    Nationwide advertised the Policy and adjusting services with the intent not to sell

               them as advertised, in violation of section 17.46(b)(9) of the DTPA.

         E.    Nationwide breached an express warranty that the damages caused by wind and

               hail would be covered under the Policy. This breach entitles Plaintiff to recover

               under sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

         F.    Nationwide actions are unconscionable in that Nationwide took advantage of

               Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

               Nationwide unconscionable conduct gives Plaintiff a right to relief under section

               17.50(a) (3) of the DTPA; and




                                                  6
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 14 of 19 PageID #: 19




          G.       Natioriwide conduct; acts, oniissions, and failures, as described in this petition, are

                  unfair practices in the business of insurance in violation of section 17.50(a)(4) of

                  the DTPA.

    43.   Each of the above-described acts, omissions, and failures of Nationwide is a producing

          cause of Plaintiff's damages. All of Nationwide acts, omissions, and failures were

          committed "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

          Practices Act.

                                             KNOWLEDGE

    44.   Defendant made each of the acts described above, together and singularly, "knowingly,"

          as defined in the Texas Insurance Code, and each was a producing cause of Plaintiff's

          damages described herein.

                                      WAIVER AND ESTOPPEL

    45.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

          exclusions, or exceptions to coverage not contained in any reservation of rights letter to

          Plaintiff.

                                               DAMAGES

    46.   The damages caused to the Property have not been properly addressed or repaired since

          the claim was made, causing further damage to the Property, and undue hardship and

          burden to Plaintiff. These damages are a direct result of Defendant's mishandling of

          Plaintiff's claims in violation of the laws set forth above.

    47.   Plaintiff currently estimates that actual damages to the Property under the Policy are

          $86,477.81.


                                                    10
    Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 15 of 19 PageID #: 20




-       48. - Plairitiff-would show that a11 of the aforementioned acts, taken together or singularly,        - -


               constitute the producing causes of the damages sustained. The above-described acts,

               omissions, failures, and conduct of Defendant has caused Plaintiff's damages, which

               include, without limitation, the cost to properly repair Plaintiff's Property and any

               investigative and engineering fees incurred.

        49.    For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which is

               the amount of his claims, consequential damages, together with attorney's fees.

        50.    For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement

               Practices, Plaintiff is entitled to actual damages, which include the loss of benefits owed

               pursuant to the Policy, mental anguish, court costs, and attorney's fees. For knowing and

               intentional conduct of the acts described above, Plaintiff asks for three (3) times his

              actual damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b)

              (1).

        51.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

              entitled to the amount of his claims, plus an eighteen percent (18%) per annum penalty on

              those claims, as damages, as well as pre judgment interest and reasonable attorney's fees.

              TEX. INS. CODE §542.060.

        52.   For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

              compensatory damages, including all forms of loss resulting ftom Defendant's breach of

              duty, such as additional costs, economic hardship, losses due to the nonpayment of the

              amount Nationwide owed, exemplary damages, and damages for emotional distress.




                                                       11
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 16 of 19 PageID #: 21




    53.   Defendant's breach of the common law duty of good faith and fair dealing was

          committed intentionally, with a conscious indifference to Plaintiff's rights and welfare,

          and with "malice," as ,that term is defined in Chapter 41 of the Texas Civil Practices and

          Remedies Code.     These violations are the type of conduct which the State of Texas

          protects its citizens against by the imposition of exemplary damages. Therefore, Plaintiff

          seeks the recovery of exemplary damages in an amount determined by the finder of fact

          sufficient to punish Defendants for their wrongful conduct, and to set an example to deter

          Defendants and others frorn committing similar acts in the future.

    54.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage

          the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

          the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas

          Insurance Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for

          the reasonable and necessary services of Plaintiff's attorneys in the preparation and trial

          of this action, including any appeals to the Court of Appeals and/or the Supreme Court of

          Texas.

    55.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel

          states that the damages sought are in an amount within the jurisdictional limits of this

          Court. As required by Rule 47(c) of the Texas Rules of Civil Procedure, Plaintiff's

          counsel states that Plaintiff seeks only monetary relief over $200,000.00 but no more than

          $800,000.00, including damages of any kind, penalties, costs, expenses, pre judgment

          interest, and attorney fees. A jury will ultimately determine the monetary relief actually




                                                  12
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 17 of 19 PageID #: 22




            awarded, however. Plaintfff also seeks prejudgment and post judgment interest at the

            highest legal rate.

                                    REQUESTS FOR DISCLOSURE

    56.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant

            disclose, within fifty (50) days from the date this request is served, the information or

            material described in Rules 190.2(b)(6) and 194.2.

                                              JURY DEMAND

    57.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

            jury consisting of citizens residing in Grayson County, Texas. Plaintiff hereby tenders the

            appropriate jury fee.

                                                  PRAYER

            Plaintiff prays that Defendant be cited and served to appear, and that upon trial hereof,

    Plaintiff recover from Defendant such sums as would reasonably and justly compensate Plaintiff

    in accordance with the rules of law and procedure, as to actual, consequential, and treble

    damages under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all

    punitive, additional, and exemplary damages as may be found. In addition, Plaintiff requests the

    award of attorney's fees for the trial and any appeal of this case, for all costs of Court expended

    on Plaintiff's behalf, for pre judgment and post judgment interest as allowed by law, and for any

    other relief, at law or in equity, to which Plaintiff may show itself justly entitled.

                                                                    Respectfully submitted,

                                                            Cx.an T. WiLsorr Law Fixm PLLC

                                                                    By: /s/ Chad T. Wilson


                                                      13
Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 18 of 19 PageID #: 23




                                                 Chad T. Wilson
                                                 Bar No. 24079587
                                                 Patrick C. McGinnis
                                                 Bar No. 13631900
                                                 455 E Medical Center Blvd
                                                 Ste 555
                                                 Webster, Texas 77598
                                                 Telephone: (832) 415-1432
                                                 Facsimile: (281) 940-2137
                                                 eService to:
                                                 eservice(cr~,cwilsonlaw.com
                                                 cwilson@cwilsonlaw.com
                                                 pmcginnis@cwilsonlaw.com

                                                 ATTORNEYS FOR PLAINTIFF




                                       14
                        Case 4:21-cv-00338-SDJ-CAN Document 1-1 Filed 04/30/21 Page 19 of 19 PageID #: 24
                                                                                                            ,~ Vi:e ~~   i 5,'.i n~
                                                                                                             9.7•   '7 .-'I 9~ r `~.
                                                                                                                         M~            ~~           YJ'.~ e~Asi9 J~~:1~~
                                                                                                            ti:=~ oeF~,};,•1`~; ~      v'
                                                                                                            ,J _ru~ ti~'~1 ~~•~        Mailad From 75240
  LEGAL !aOCUM[ENT `fANAGEhIENT                          7222 2452 2221 2416 1944                                                      o~r09/20z1
                                                         ._--.,--.-,.---~—~----- -----------"_.—                                       °032A 0061655100
    5930 LBJ FREEuTAY SUITF ~~J7                                                                                                _
       DA LLAS, U:~1KAS 7524V




-----.____         _-----~




                                                       CORPORATION SERVICE COMPANy
                                                           211 E. lth StREET., #620
                                                             AUSTIN, tEXAS 7$701
